Citation Nr: 1454601	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran appeared before the undersigned for a Travel Board hearing in November 2014.  A transcript of that hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss and tinnitus are related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

There is sufficient evidence showing that the Veteran has been diagnosed as having tinnitus as well as bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  There is also competent and credible evidence that the Veteran experienced in-service noise exposure as a result of his service as an infantry unit leader.  38 U.S.C.A. § 1154(a).  In terms of service nexus, the Veteran indicated during the November 2014 hearing that he began noticing hearing loss shortly after service and his hearing has continued to decline since. 

The Board has considered the report of an October 2010 VA examination.  The examiner indicated that the Veteran's tinnitus "is most likely due to the same cause as his hearing loss."  The examiner also noted that the Veteran denied hearing loss in service and passed multiple whispered voice tests throughout service.  The examiner considered the Veteran's reports of military noise exposure as an infantryman but noted that the Veteran had occupational noise exposure in a sawmill as a lumber remanufacturer.  The examiner opined that the Veteran's hearing loss and tinnitus were not as least as likely as not related to his military service, essentially on the basis of his post-service occupational noise exposure.  

During the November 2014 hearing, however, the Veteran clarified that while employed in the lumber industry, he worked in marketing and sales, with limited to no noise exposure.  The Veteran competent to report his post service noise exposure and his observation of continuous hearing loss since service.  He also is deemed credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, given that the VA opinion seemed to relate Veteran's hearing loss and tinnitus at least in part to noise exposure, and that his only established noise exposure occurred during service, the opinion essentially creates positive nexus.  
  
Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds it is as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


